                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 HELEN HOAGLIN,                  )
                                 )
                    Plaintiff,   )
                                 )
             v.                  )    No. 6:18-03262-CV-RK
                                 )
                                 )
 HYVEE INC.,                     )
                                 )
                                 )
                    Defendant.   )
   ORDER DENYING PLAINITFF’S MOTION TO SET ASIDE THE JUDGMENT
       Before the Court is Plaintiff Helen Hoaglin (“Plaintiff”)’s Motion to Set Aside the
Judgment and Amend the Complaint (“the Motion”). (Doc. 43.) Plaintiff filed this action on
August 17, 2018. (Doc. 1.) Since this initial filing, Plaintiff has amended her Complaint twice.
(Doc. 19, 40.) On May 8, 2019, this Court granted Defendant Hyvee Inc.’s (“Defendant”)’s
Motion to Dismiss. (Doc. 41.) On May 9, 2019, a Clerk’s Judgment was entered, and this case
was closed. (Doc. 42.)
       Plaintiff’s Amended Complaint alleged a claim for sex discrimination and retaliation under
the Missouri Human Rights Act (“MHRA”). (Doc. 19.) In the Motion to Dismiss, the Court held
that Plaintiff had not pled a sex discrimination claim under the MHRA because Plaintiff did not
allege she was treated differently than other similarly situated males. See Barney v. Truman Valley
Health Care, Inc., 2014 U.S. Dist. LEXIS 113258, at *19-20 (W.D. Mo. Aug. 15, 2014) (a plaintiff
did not provide support that similarly situated employees outside of the protected class were treated
differently, so the court held the sex discrimination claim under the MHRA failed). Next, the
Court found that Plaintiff had not sufficiently pled a retaliation claim under the MHRA because
Plaintiff did not allege that her complaint was a contributing factor in the adverse action. See
Lovelace v. Wash. Univ. Sch. of Med., 2017 U.S. Dist. LEXIS 186746, at *21-22 (E.D. Mo. Nov.
13, 2017). Finally, while Plaintiff’s Amended Complaint does not allege a cause of action for
sexually hostile work environment or quid pro quo sexual harassment, the Court gave Plaintiff the
benefit of the doubt and analyzed whether the Amended Complaint sufficiently alleged either of
these causes of action. The Court found that Plaintiff’s Amended Complaint did not sufficiently
plead a cause of action for a hostile work environment or quid pro quo sexual harassment.
       In the Motion, Plaintiff seeks to narrow the Amended Complaint to one claim - sexual
harassment under the MHRA. Plaintiff has included a Proposed Second Amended Complaint
attached with the Motion. (Doc. 43-1.) Plaintiff’s Proposed Amended Complaint provides the
following new allegations: (1) “[t]hat on January 20, 2017, when Helen Hoaglin broke up with
Zach Robinson, her manager at Hy-Vee, Robinson insisted that she continue to lead her coworkers
to believe that she and he were still living together and still had an ongoing sexual relationship, as
a condition of her continued employment at Hy-Vee;” and (2) “none of her male co-workers, also
supervised by Robinson, were required to pretend to live with or pretend to be in an ongoing sexual
with Robinson, and her termination was ultimately precipitated when she quit pretending”).
(Doc. 43-1.)
       Plaintiff has been given ample time and sufficient opportunities to amend her Complaint.
The Court is not persuaded to vacate its prior dismissal and reopen this case. The Court will not
address the merits of Plaintiff’s Proposed Amended Complaint or its new factual allegations. After
careful consideration, the Motion to Set Aside the Judgment and Amend the Complaint (Doc. 43)
is DENIED.
       IT IS SO ORDERED.
                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT
DATED: June 6, 2019




                                                  2
